Exhibit 99.1 Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS NEAL J. KEATING NAMED CHAIRMAN OF KAMAN CORP. BLOOMFIELD, Conn. (February 27, 2008) – Kaman Corp. (NASDAQ-GS:KAMN) today announced that, effective March 1, 2008, Neal J. Keating will become chairman of the board of directors in addition to his role as president and chief executive officer of the company.As chairman, he will succeed Paul R. Kuhn, who begins his planned retirement on that date. “I feel fortunate to have the opportunity to lead Kaman at a time of such great opportunity,” Keating said.“Paul and his team have led a fundamental transformation of the company and my top priority is to build on the accomplishments of recent years and maintain the company’s strong positive momentum.We will also leverage our unique company culture that still reflects many of the principles of the company’s founder, Charles H.
